Case 0:18-cv-60257-BB Document 143 Entered on FLSD Docket 10/09/2018 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 18-CV-60257-BLOOM/VALLE

  SENTRY DATA SYSTEMS, INC.,

               Plaintiff,

  v.

  CVS PHARMACY, INC., and
  WELLPARTNER, LLC,

               Defendants.
                                         /

          DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO COMPEL
       DISCOVERY RESPONSES FROM PLAINTIFF SENTRY DATA SYSTEMS, INC.
Case 0:18-cv-60257-BB Document 143 Entered on FLSD Docket 10/09/2018 Page 2 of 7



  I.    This Court Should Compel Plaintiff to Provide a Complete Response to
        Interrogatory No. 10

         In Interrogatory No. 10, Defendants asked Sentry to identify its alleged damages and to

  describe how those damages were calculated, including any methodologies or formulas that Sentry

  used. Sentry refused, disclosing only that it seeks damages for an unspecified amount of lost

  profits and lost goodwill. Defendants moved to compel, citing numerous cases from this Court

  holding that a plaintiff must respond fully to interrogatories like Interrogatory No. 10. See Defs.’

  Mot. to Compel, D.E. 126, at 5–6 (citing Azure LLC v. Figueras Seating U.S.A., Inc., 2014 WL

  12512542, at *1 (S.D. Fla. Jan. 10, 2014); Rodriguez v. SMI Sec. Mgmt., Inc., 2009 WL 4893161,

  at *5 (S.D. Fla. Dec. 10, 2009); Stone v. Zimmer, Inc., 2009 WL 9567924, at *4 (S.D. Fla. Dec. 4,

  2009); Boldstar Tech., LLC v. Home Depot USA, Inc., 2008 WL 11320010 (S.D. Fla. Feb. 28,

  2008)). In response, Sentry raises a number of unpersuasive arguments.

         As an initial matter, Sentry argues – based entirely upon out-of-circuit patent cases – that

  “defendants are entitled at most to a general description of the types of damages Sentry contends

  it suffered” and that defendants must await expert disclosures for anything more. Opp., D.E. 134,

  at 2. This Court, however, has rejected that argument time and time again. See Boldstar, 2008

  WL 11320010 at *2 (granting motion to compel where plaintiff “failed to include any dollar

  amount, much less a calculation of damages sought” and rejecting argument that the provision of

  such information must await “further financial discovery and analysis”); Friskney v. American

  Park & Play, Inc., 2005 WL 8156082, at *2 (S.D. Fla. June 21, 2005) (holding that “[i]t is not

  sufficient for a party to respond merely by stating generally that it seeks certain types of damages”

  and explaining that a party must “provide a substantive response” without waiting for expert

  disclosures); see also Johnson v. Stryker Corp., 2012 WL 487443, at *1–2 (M.D. Fla. Feb. 14,




                                                   1
Case 0:18-cv-60257-BB Document 143 Entered on FLSD Docket 10/09/2018 Page 3 of 7



  2012) (compelling response to interrogatory over plaintiff’s objection that the “exact amount of

  damages she is seeking will be the subject of expert testimony”).

         Unable to cite any authority from this Court, Sentry resorts to distraction. It devotes an

  entire page of its 10-page response to the irrelevant proposition that “lost goodwill and lost profits”

  are appropriate types of damages for antitrust claims, tortious interference claims, and

  misappropriation claims. Opp. at 3–4. Sentry’s lengthy discussion is beside the point. The

  question is not whether these types of damages are recoverable, but whether Sentry is actually

  claiming such damages and, if so, the amount and calculation of those damages.

         Sentry also misleadingly argues that Defendants never challenged Sentry’s initial

  disclosures. Defendants did challenge the initial disclosures by: (1) serving an interrogatory that

  asked Sentry to disclose its damages and its methodology for calculating them; and (2) specifically

  arguing in their Motion that “Sentry should have already provided such information months ago

  in connection with its initial disclosures.” Mot. at 4–5. Moreover, as Defendants argued, Sentry’s

  initial disclosures were, in fact, deficient. Sentry’s initial disclosures claimed that Sentry had

  suffered $500 million of damages. As Defendants pointed out in their Motion (but Sentry’s

  Opposition ignores), Sentry did not disclose any support for that outlandish figure. Id. at 5. As

  such, Sentry’s contention that it complied with Rule 26 is false. Boldstar, 2008 WL 11320010 at

  *2 (“to comply with the initial disclosure requirements . . . parties must perform ‘some analysis’

  and cannot rely upon general statements”); McCarthy v. American Airlines, Inc., 2008 WL

  11399624, *8 (S.D. Fla. Jan. 8, 2008) (Rule 26 “contemplates that the plaintiff perform some

  analysis and provide more than a ‘lump sum’ statement of alleged damages”).

         Next, Sentry claims that Interrogatory No. 10 is a premature contention interrogatory. Opp.

  at 5–6. Once again, Sentry’s argument is frivolous. As discussed above, Rule 26 itself requires



                                                    2
Case 0:18-cv-60257-BB Document 143 Entered on FLSD Docket 10/09/2018 Page 4 of 7



  parties to disclose their damages, and compute each category of damages, at the outset of the case.

  Fed. R. Civ. P. 26(a). Given that the Rules required Sentry to provide this information in its April

  3, 2018 initial disclosures, there is nothing premature about Sentry having to provide this

  information many months later.

         Unable to justify its deficient interrogatory response or its deficient initial disclosures,

  Sentry attempts to distinguish the cases Defendants cited. For instance, Sentry argues that Azure

  is distinguishable because, in that case, the “plaintiff already provided a very specific damages

  figure.” Opp. at 5. Here, of course, Sentry has done the same. It claims that its damages are in

  excess of $500 million. Yet, it has twice refused to explain the basis for that figure. Sentry also

  argues that Essex Builders Grp., Inc. v. Amerisure Ins. Co., 230 F.R.D. 682 (M.D. Fla. 2005), is

  distinguishable because the damages in that case did not “require anything more than a simple

  calculation.” Opp. at 5. In fact, the responding party, like Sentry, objected that the calculation of

  damages required expert testimony. The court rejected the claim, explaining: “it is no answer for

  plaintiffs to assert that they will need discovery or to consult with an expert to determine their

  losses.” 230 F. R. D. at 685. Sentry lastly claims that Boldstar is distinguishable because, unlike

  the plaintiff in Boldstar, Sentry “is incapable of making a damages computation based on any

  information until its expert makes a report.” Opp. at 5. This assertion is false. Sentry has provided

  a damages figure, but refuses to explain how it came up with its overblown claim.

         Finally, Sentry argues that it need not respond because it is producing financial statements

  and documents showing revenues and profits. This argument fails. Even if Sentry produces these

  documents, Defendants would be unable to determine Sentry’s damages and should not be forced

  to guess at Sentry’s theories. See Azure, 2014 WL 12512542, at *1 (“Plaintiff may not shift to

  Defendants the burden of attempting to determine the amount of Plaintiff’s alleged damages”);



                                                   3
Case 0:18-cv-60257-BB Document 143 Entered on FLSD Docket 10/09/2018 Page 5 of 7



  Boldstar, 2008 WL 11320010 at *3 (“Plaintiff is in the best position to calculate its damages from

  its own internal financial information . . . .”).

  II.    This Court Should Enter An Order Deeming RFAs Nos. 6, 7, 9, 28, and 29 Admitted

          A.      RFA Nos. 6 and 7

          RFA Nos. 6 and 7 asked Sentry to admit that its software had “bugs” and that Sentry

  attempted to fix those bugs. In its Opposition, Sentry contends that the term “bug” is “subjective

  and pejorative.” Opp. at 7. However, Sentry used the term “debug” in its own Amended

  Complaint after receipt of the Motion. See D.E. 121 ¶ 101. Sentry’s Opposition ignores this issue

  and fails to explain why it is improper for Defendants to use Sentry’s own terminology.

          B.      RFA No. 9

          RFA No. 9 asked Sentry to admit that it has issued negative public statements regarding

  Defendants. In response, Sentry objects that the term “negative” is vague and responds that its

  public statements were “truthful, matters of opinion, or both.” Sentry’s response is deficient.

          Sentry argues that the term “negative” could “be interpreted in any number of ways.” Opp.

  at 9. Sentry, however, does not cite a single case holding that the term negative is not properly

  used within a request for admission. See Arredondo v. Flores, 2007 WL 3035859, *11 (S. D. Tex.

  Oct. 16, 2007) (compelling response to RFA asking plaintiffs to admit that they received

  “negative” performance reviews). Moreover, Sentry fails to explain how the term “negative” could

  be interpreted as anything other than how it is typically used, i.e., the opposite of “positive.” Nor

  has Sentry explained how its public statements – such as that CVS is a “fox[] guard[ing] the

  henhouse” – are not negative. See Mot. at 8. Finally, there is no basis for Sentry to include in its

  answer the non-responsive spin that its statements were “truthful, matters of opinion, or both.” See

  id.



                                                      4
Case 0:18-cv-60257-BB Document 143 Entered on FLSD Docket 10/09/2018 Page 6 of 7



         C.     RFA Nos. 28 and 29

         RFA Nos. 28 and 29 asked Sentry to admit the truth of allegations that Sentry itself has

  already made. Specifically, these RFAs asked Sentry to admit that CVS has fewer contract

  pharmacy locations than Walgreens and serves as the contract pharmacy for fewer covered entities

  than Walgreens. In response, Sentry admits only that it alleged in its Complaint that, “Although

  Walgreens is the single largest contract pharmacy, it is among the slowest growing of the major

  contract pharmacy chains [and is growing slower than CVS is growing].”

         Sentry’s response is deficient. As an initial matter, Sentry improperly refuses to admit that

  Walgreens: (1) has more contract pharmacy locations than CVS and (2) serves more covered

  entities than CVS.    Worse yet, Sentry improperly includes in its response non-responsive

  advocacy. Specifically, it provides information about Walgreens’s and CVS’s relative growth

  rates, even though neither RFA requested this information.

         Finally, Sentry’s argument that it lacks sufficient information to admit these facts is

  contrary to law. By pleading that Walgreens is larger than CVS, Am. Compl. ¶ 34, Sentry has

  already admitted that Walgreens has more locations and covered entities than CVS. Lage v. Ocwen

  Loan Servicing LLC, 145 F. Supp. 3d 1172, 1191 (S.D. Fla. 2015) (“Factual assertions contained

  within pleadings are generally considered to be judicial admissions conclusively binding on the

  party who made them.”); United States v. Healogics, Inc., 2016 WL 10540886, at *3 (M.D. Fla.

  Dec. 13, 2016) (“A judicial admission is a factual assertion in a pleading or proceeding that is

  conclusively binding on the party that made it.”). Defendants, however, should not be forced to

  present these facts at trial through the use of Sentry’s Amended Complaint, with its unnecessary

  spin on the underlying facts. Instead, Sentry should be compelled to respond to RFA Nos. 28 and

  29 without referring back to its Amended Complaint or to non-responsive information.



                                                  5
Case 0:18-cv-60257-BB Document 143 Entered on FLSD Docket 10/09/2018 Page 7 of 7



  Dated: October 9, 2018                        KOZYAK TROPIN THROCKMORTON LLP
                                                2525 Ponce de Leon Boulevard, 9th Floor
                                                Miami, FL 33134
                                                Tel: (305) 372-1800
                                                Fax: (305) 372-3508

                                                By: /s/ Gail A. McQuilkin
                                                   Gail A. McQuilkin, Esq.
                                                   Florida Bar No. 969338
                                                   Harley S. Tropin, Esq.
                                                   Florida Bar No. 241253

                                                DECHERT LLP

                                                Michael S. Doluisio
                                                Stuart T. Steinberg
                                                2929 Arch St.
                                                Philadelphia, PA 19104

                                                Michael G. Cowie
                                                1900 K Street, NW
                                                Washington, D.C. 20006

                                                Counsel for Defendants


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this October 9, 2018, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notices of Electronic Filing generated

  by CM/ECF.



                                                By: /s/ Gail A. McQuilkin




                                                   6
